                       Case 1:21-cv-00798-AKH Document 1-8 Filed 01/28/21 Page 1 of 10


United States
Department of
Agriculture

Food and
Nutrition
Service              December 29, 2020
Retailer and
Issuance Policy      Jess M. Berkowitz, Esq.
and Innovation       Attorney at Law
Division
                     401 Broadway, Suite #806
Administrative
Review Branch
                     New York, New York 10013

1320 Braddock
Place, Fifth Floor
                            Re:       Essa Deli Grocery
Alexandria, VA                        66 Avenue C
22314
                                      New York, New York 10009
Telephone:                            Case Number: C0188678
(617) 565-6417

Fax:                 Dear Counselor:
(844) 629-0651

robert.deegan        Enclosed is the Final Agency Decision of the U.S. Department of Agriculture (USDA)
@usda.gov
                     Food and Nutrition Service (FNS), in response to the request for administrative review
                     postmarked October 19, 2020. Also included therein is a statement regarding applicable
                     rights to a judicial review.

                     The USDA has decided that there is sufficient evidence to support the determination by the
                     Office of Retailer Operations and Compliance to impose a six month disqualification
                     against Essa Deli Grocery from participating as an authorized retailer in the Supplemental
                     Nutrition Assistance Program.

                     Sincerely,




                     ROBERT T. DEEGAN
                     Administrative Review Officer

                     Enclosure: Final Agency Decision

                     cc: Essa M. Ali, Owner




                                  USDA is an Equal Opportunity Provider, Employer, and Lender
        Case 1:21-cv-00798-AKH Document 1-8 Filed 01/28/21 Page 2 of 10




                                U.S. Department of Agriculture
                                  Food and Nutrition Service
                                Administrative Review Branch


Essa Deli Grocery,

Appellant,

v.                                                            Case Number: C0188678

Office of Retailer Operations and
Compliance,

Respondent.


                                 FINAL AGENCY DECISION

The U.S. Department of Agriculture (USDA), Food and Nutrition Service (FNS), finds that there
is sufficient evidence to support the determination by the Office of Retailer Operations and
Compliance to impose a six month disqualification against Essa Deli Grocery (hereinafter
Appellant) from participating as an authorized retailer in the Supplemental Nutrition Assistance
Program (SNAP).

                                              ISSUE

The issue accepted for review is whether the Office of Retailer Operations and Compliance took
appropriate action, consistent with Title 7 of the Code of Federal Regulations (CFR) § 278.6(a),
§ 278.6(e)(5 and 6), and § 278.6(f)(1) in its administration of the SNAP when it imposed a six
month period of disqualification against Appellant.

                                         AUTHORITY

According to 7 U.S.C. § 2023 and the implementing regulations at 7 CFR § 279.1, “A food
retailer or wholesale food concern aggrieved by administrative action under § 278.1, § 278.6 or
§ 278.7 . . . may . . . file a written request for review of the administrative action with FNS.”

                                    CASE CHRONOLOGY

A USDA investigator conducted an investigation of the compliance of Appellant with federal
SNAP law and regulations during the period March 31, 2016, through April 7, 2016. The
investigation determined that personnel at the Appellant firm accepted SNAP benefits in
exchange for ineligible merchandise on five separate occasions. All five transactions were
deemed clearly violative and warrant a six month disqualification period. The items sold are best


                                                 1
         Case 1:21-cv-00798-AKH Document 1-8 Filed 01/28/21 Page 3 of 10




described in regulatory terms as common nonfood items such as laundry detergent and also
included loose cigarettes in Exhibit F. The investigative report indicates that these violative
transactions were handled by three different clerks. The report notes that a fourth clerk refused to
exchange SNAP benefits for an ineligible item in Exhibit C. The report also notes that one of the
violative clerks told the investigator that SNAP benefits could not be used to purchase laundry
detergent in Exhibit E, but subsequently did allow the purchase using SNAP and charging an
extra $0.99. This same clerk refused to exchange SNAP benefits for cash in Exhibit F, but did
allow the purchase of loose cigarettes in exchange for SNAP benefits. This clerk did refuse to
exchange SNAP benefits for cash and for loose cigarettes in Exhibit G.

As a result of evidence compiled from this investigation, the Office of Retailer Operations and
Compliance informed Appellant, in a letter dated August 18, 2016, that the firm was charged
with violating the terms and conditions of the SNAP regulations, 7 CFR § 278.2(a). The letter
states, in part, that the violations “. . . warrant a disqualification period of six months (Section
278.6(e)(5)). The letter also states that under certain conditions, FNS may impose a civil money
penalty (CMP) in lieu of a disqualification (Section 278.6(f)(1)).”

Appellant through counsel, responded to the charges in a letter dated August 29, 2016, that also
included a request for information under the Freedom of Information Act (FOIA). The agency
responded to the FOIA request by correspondence dated September 26, 2016. Counsel for
Appellant appealed the FOIA response on January 9, 2017. It is noted for the record that
Appellant’s original counsel passed away and was replaced by the current counsel effective July
8, 2019. The agency responded to the FOIA appeal in correspondence dated August 26, 2020. A
letter dated September 2, 2020, was issued by the Office of Retailer Operations and Compliance
advising current counsel that it had 10 days to submit any additional information following
receipt of the FOIA appeal response. No additional information was received.

After giving consideration to the evidence, the Office of Retailer Operations and Compliance
notified Appellant in a letter dated October 13, 2020, that it determined that violations had
occurred at the firm, and that a six month period of disqualification from participating as an
authorized firm in SNAP was warranted. This determination letter also states that Appellant’s
eligibility for a hardship CMP according to the terms of Section 278.6(f)(1) of the SNAP
regulations was considered. However, the letter stated “. . . you are not eligible for the CMP
because there are other authorized retail stores in the area selling as large a variety of staple foods
at comparable prices.”

By letter postmarked October 19, 2020, Appellant, through counsel, appealed the Office of
Retailer Operations and Compliance’s decision and requested an administrative review of this
action. The appeal was granted and implementation of the sanction has been held in abeyance
pending completion of this review. No subsequent correspondence was received.

                                    STANDARD OF REVIEW

In an appeal of an adverse action, Appellant bears the burden of proving by a preponderance of
evidence that the administrative action should be reversed. That means Appellant has the burden


                                                  2
         Case 1:21-cv-00798-AKH Document 1-8 Filed 01/28/21 Page 4 of 10




of providing relevant evidence that a reasonable mind, considering the record as a whole, would
accept as sufficient to support a conclusion that the argument asserted is more likely to be true
than untrue.

                                      CONTROLLING LAW

The controlling law in this matter is contained in the Food and Nutrition Act of 2008, as
amended (7 U.S.C. § 2021), and implemented through regulation under Title 7 CFR Section 278.
In particular, Sections 278.6(a) and (e)(5) establish the authority upon which a six month
disqualification may be imposed against a retail food store or wholesale food concern.

7 CFR § 271.2 states that: Eligible foods means any food or food product intended for human
consumption except alcoholic beverages, tobacco, and hot food and hot food products prepared
for immediate consumption.

7 CFR § 278.2(a) states that: Coupons [SNAP benefits] may be accepted by an authorized retail
food store only from eligible households, and only in exchange for eligible food. Further, the
citation specifies that coupons may not be accepted in exchange for cash, in payment of interest
on loans, or for any other nonfood use.

7 CFR § 278.6(a) states that: FNS may disqualify any authorized retail food store . . . if the firm
fails to comply with the Food and Nutrition Act of 2008, as amended, or this part. Such
disqualification shall result from a finding of a violation on the basis of evidence that may
include facts established through on-site investigations.

7 CFR § 278.6(e)(5) states that: a firm is to be disqualified for six months if it is to be the first
sanction for the firm and the evidence shows that personnel of the firm have committed
violations such as but not limited to the sale of common nonfood items due to carelessness or
poor supervision by the firm's ownership or management.

7 CFR § 278.6(f)(1) states that, “FNS may impose a civil money penalty as a sanction in lieu of
disqualification when the firm’s disqualification would cause hardship to SNAP households
because there is no other authorized retail food store in the area selling as large a variety of staple
food items at comparable prices. FNS may disqualify a store which meets the criteria for a CMP
if the store had previously been assigned a sanction. A CMP for hardship to SNAP households
may not be imposed in lieu of a permanent disqualification.

                                APPELLANT’S CONTENTIONS

The following may represent a summary of Appellant’s contentions in this matter; however, in
reaching a decision, full attention and consideration has been given to all contentions presented,
including any not specifically recapitulated or specifically referenced herein:

    •   The firm is open 24/7 with four full-time employees. The owner can’t be present at all
        times and must rely on its employees. The owner has trained his employees since being


                                                   3
        Case 1:21-cv-00798-AKH Document 1-8 Filed 01/28/21 Page 5 of 10




       authorized. The owner has an unblemished SNAP record and denies the incidents took
       place;
   •   The USDA based its decision on seven transaction reports during an eight day period
       wrongfully concluding that the firm accepted SNAP benefits in exchange for ineligible
       nonfood items. The owner vehemently denies that he or any employee engaged in such
       activities and would not jeopardize his business and livelihood by risking a six month
       disqualification;
   •   The transaction reports do not identify the clerks by name or their relationship to the
       owner. All of the times have been redacted preventing the owner from being able to tell
       which clerk was on duty during the violation. The identity of the investigator has also
       been redacted preventing the owner from knowing if there was one or multiple
       investigators. No cash register receipts were provided according to the reports even
       though the owner has informed counsel that all items are priced and receipts provided.
       Without these receipts, there is no proof that any sale occurred. The report admits that a
       clerk refused to sell detergent to the investigator in Exhibit C and that cash and loose
       cigarettes were denied in Exhibits F and G;
   •   The owner has informed counsel that it has continuously trained and tested its employees
       concerning SNAP requirements and established and implemented an effective compliance
       program that was in effect at the time of the alleged charges. The owner has also
       maintained an exemplary record with this being the first instance of any violations by the
       firm. The firm has met the requirements in Section 278.6(i);
   •   The firm is open 24/7 and realizes 50 percent of revenues from SNAP. Any
       disqualification will so adversely affect the business that it will cause irreparable injury
       and damage to the owner by forcing him to go out of business due to the loss of revenue.
       A disqualification would also cause hardship to participating households; and,
   •   If FNS determines that the firm and owner violated SNAP regulations, then FNS should
       impose a CMP in lieu of disqualification as it would be a violation of due process to
       prosecute the owner for alleged transactions that occurred without any warning letter.
       This is within FNS’ discretion as a disqualification in this case would be cruel and
       unusual punishment.

Appellant submitted no evidence or other rationales in support of these contentions.

                                  ANALYSIS AND FINDINGS

Regarding Appellant’s denial, it is important to clarify for the record that the purpose of this
review is to either validate or to invalidate the earlier decision of the Office of Retailer
Operations and Compliance and is limited to what circumstances were at the basis of the action
at the time such action was made. In an appeal of an adverse action, the Appellant bears the
burden of proving by a preponderance of evidence that the administrative action should be
reversed. That means the Appellant has the burden of providing relevant evidence that a
reasonable mind, considering the record as a whole, would accept as sufficient to support a
conclusion that the argument asserted is more likely to be true than untrue. Assertions that the
firm has not violated program rules, by themselves and without supporting evidence and
rationale, do not constitute valid grounds for dismissal of the current charges of violations or for


                                                  4
        Case 1:21-cv-00798-AKH Document 1-8 Filed 01/28/21 Page 6 of 10




mitigating their impact. When store ownership signed the certification page of the SNAP retailer
authorization application to become a SNAP retailer, it confirmed it understood and agreed to
abide by program rules and regulatory provisions. It also agreed to accept responsibility on
behalf of the firm for SNAP violations including those committed by any of the firm’s
employees, paid or unpaid, new, full-time or part-time. The certification is clear that store
ownership understood by signing the document that violations of program rules can result in
administrative actions such as fines, sanctions, withdrawal, or disqualification from the SNAP.
Additionally, a claim of having a record of participation in SNAP with no previously
documented instance of violations does not constitute valid grounds for dismissal of the current
charges of violations or for mitigating the impact of those charges.

The FNS investigative report shows that three employees working at the Appellant firm accepted
SNAP benefits for ineligible items on five separate occasions during the investigative period
indicating an ongoing pattern of SNAP violations as defined by Section 271.2 of the SNAP
regulations. The report shows that the nature and scope of the violations under review do violate
SNAP regulations, and the transaction amounts cited in the report also match FNS transaction
records for the dates in question. Additionally, a review of the report shows no errors or
discrepancies. There is no regulatory threshold for the dollar value of the ineligible items
purchased or for the timeframe in which they were purchased. The acceptance of SNAP benefits
for ineligible items is a violation of SNAP rules and regulations. The ineligible items sold were
obvious nonfood items and would not readily be confused with eligible edible food items. SNAP
regulations explicitly state that FNS shall disqualify a store for a six month period if it is to be
the first sanction for the firm, and the evidence shows that personnel of the firm have committed
violations such as the sale of common nonfood items in exchange for SNAP benefits due to
carelessness or poor supervision by the firm’s ownership or management.

SNAP benefits, in general, are only authorized to be used for the purchase of foods for the
household to eat as well as seeds and plants which produce food for the household to eat. The
common nonfood items purchased are clearly not edible foods and are not plants or seeds, so one
has to question the level of training these employees received by store ownership and/or
management. The basic concept of “if you can’t eat it, you can’t buy it using SNAP” is not a
difficult one for employees to grasp, yet these employees allowed the purchase of ineligible items
using SNAP benefits on multiple occasions. Had an effective compliance policy and program
been in effect at the firm, it is unlikely that these employees would have made such obvious
mistakes. The more likely explanation is that store ownership and/or management failed to
properly train and subsequently supervise these employees. Additionally, had store ownership
and/or management been supervising these employees through occasionally monitoring them
using videotape, if available, or in person, it would have readily noticed that they were allowing
the sale of ineligible nonfood items in exchange for SNAP benefits. It also would have been
immediately evident to store ownership and/or management that these employees were deficient
in their knowledge of SNAP rules and regulations had it periodically spot checked their
knowledge and abilities by asking questions about SNAP eligible/ineligible items. Either of
these basic supervisory techniques would have provided a no cost method for store ownership
and/or management to ensure that store employees were not putting the firm’s SNAP license at
risk. These are clear signs of poor or no supervision by store ownership and/or management.


                                                 5
         Case 1:21-cv-00798-AKH Document 1-8 Filed 01/28/21 Page 7 of 10




It is highly improbable, based on the willingness of these employees to exchange SNAP benefits
for ineligible nonfood items, that the only instances of SNAP violations were those transactions
identified as part of the FNS undercover investigation. Common sense dictates that these actions
more likely than not represented an ongoing pattern of SNAP violations at the Appellant firm.
As previously stated, store ownership is responsible for all SNAP transactions at the firm and
therefore a certain minimal level of oversight and training on the part of ownership to ensure
employees, especially new employees, are not violating SNAP laws or regulations is expected. It
would be unusual and irresponsible for store ownership to not have a program of ongoing
supervision of employee performance and conduct by periodically monitoring store transactions,
including those involving SNAP, and reviewing daily balance sheets to ensure store employees
were not stealing from the firm or conducting other activities that would jeopardize the licenses
and income that the firm is dependent upon. Under SNAP regulations, the penalty for allowing
the purchase of ineligible nonfood items using SNAP benefits as the result of poor supervision by
ownership or management is a six month disqualification. The regulations do allow SNAP
retailers to pay a hardship CMP, if eligible, as explained in the next section.

Appellant is correct that the firm has no previous history of SNAP program violations or
warnings. However, this does not necessarily mean that the firm has not been conducting
violative transactions. Neither FNS nor Appellant has sufficient data to conclusively prove that
the firm was or was not conducting violative transactions prior to the start of the undercover
investigation. However, the matter under review is the first time that the firm has been
investigated by FNS and the results of the investigation showed SNAP violations conducted by
three different employees in five of the seven visits to the firm. While it is not definitive, it can
be readily inferred that violative transactions were more likely than not occurring in previous
months based on these investigatory visits.

Regarding Appellant’s other contentions, no statutory or regulatory requirements exist for
investigative personnel to positively identify store employees that have committed violations of
SNAP rules and regulations. The descriptions contained in the Report of Positive Investigation
are provided only to assist store ownership in identifying those employees responsible for the
violative transactions. Many variables can affect the description of an employee (e.g. whether
the employee was sitting or standing or on a platform, the fit of their clothing, changing hair
styles/lengths/colors, etc.) so these descriptions may not be one hundred percent accurate which
does not mean that the violations did not occur. Disclosing the identity of investigative
personnel would cause a clearly unwarranted invasion of personal privacy. The store entry/exit
times could also be used to identify investigative personnel and cannot be provided. The owner’s
denial of cash register tapes not being provided to the USDA investigator does not constitute
valid grounds for dismissal of the current charges of violations or for mitigating their impact.
SNAP regulations do not establish any minimum dollar amount that exchanges of SNAP benefits
for common ineligible nonfood items must exceed in order to be considered violative therefore
any allegations that transactions involving “insignificant amounts” not being credible are
baseless. There are no requirements in existing FNS regulations that require stores suspected of
trafficking or misusing SNAP benefits be provided with a written or verbal notification that
violations of SNAP regulations may be occurring and the potential penalties. Warning letters are


                                                  6
        Case 1:21-cv-00798-AKH Document 1-8 Filed 01/28/21 Page 8 of 10




issued in those situations where the SNAP violations are of a limited nature that would not
warrant a disqualification and therefore would not have been appropriate in this situation. The
redacted investigative report does show that a single investigator conducted the seven visits to
the Appellant firm.

With regards to the contention that Appellant’s rights to due process were violated, section
278.6(b)(1) of the SNAP regulations provides that upon charging a firm with SNAP violations,
the letter informing the firm of the charges “shall inform the firm that it may respond either orally
or in writing to the charges contained in the letter within 10 days of receiving the letter.” This
section further states that, “Any firm considered for disqualification, shall have full opportunity
to submit to FNS information, explanation, or evidence concerning any instances of
noncompliance before FNS makes a final administrative determination.” A review of Retailer
Operations’ administrative actions regarding this matter indicates full compliance with applicable
SNAP regulations, policies, and procedures. This disqualification is an administrative action and
SNAP regulations provide for an administrative review of the action. The Act and regulations
provide that any firm aggrieved by an administrative review determination may seek judicial
review of the determination in Federal court or a State court of record having competent
jurisdiction. In such event, trial de novo proceedings ensure the firm of a full evidentiary hearing
on the agency action at issue.

Based on this discussion, the decision by the Office of Retailer Operations and Compliance to
disqualify the firm for a six month period was the appropriate penalty and there is no valid basis
for dismissing the charges or for mitigating the penalty imposed.

It is recognized that some degree of economic hardship is a likely consequence whenever a store
is disqualified from participation in SNAP. However, there is no provision in the SNAP
regulations for waiver or reduction of an administrative penalty assessment on the basis of
possible economic hardship to the firm or to ownership resulting from imposition of such
penalty. To allow ownership to be excused from an assessed administrative penalty based on
purported economic hardship to the firm would render virtually meaningless the enforcement
provisions of the Food and Nutrition Act of 2008, as amended, and the enforcement efforts of the
USDA. Furthermore, giving special consideration to economic hardship to the firm would
forsake fairness and equity, not only to competing stores and other participating retailers who are
complying fully with program regulations, but also to those retailers who have been disqualified
from the program in the past for similar violations. Therefore, Appellant’s contention that the
firm may incur economic hardship based on the assessment of an administrative penalty does not
provide any valid basis for dismissing the charges or for mitigating the penalty imposed.

                                  CIVIL MONEY PENALTY

Appellant is not eligible for a trafficking CMP as these only apply in cases of permanent
disqualifications. The matter under review is a term disqualification of six months and does not
involve trafficking therefore a trafficking CMP cannot be considered under 7 CFR § 278.6.




                                                 7
        Case 1:21-cv-00798-AKH Document 1-8 Filed 01/28/21 Page 9 of 10




A hardship CMP as an optional penalty in lieu of a six month disqualification was considered in
this case. Such a finding is appropriate only if a store sells a substantial variety of staple food
items and its disqualification would create a hardship to SNAP households because there is no
other authorized retail food store in the area selling as large a variety of staple food items at
comparable prices. FNS records show there are at least 56 comparably sized or larger SNAP
retailers located within a 0.5 mile radius of Appellant’s location that includes three super stores,
four supermarkets, seven medium grocery stores, nine small grocery stores, and 33 convenience
stores with the closest supermarket less than two blocks away. All of the comparable stores
stock adequate varieties of food in all four staple food categories and in perishables as required
by FNS.

The nearby stores appear readily accessible to SNAP recipients and offer a variety of staple foods
comparable to, or better than, those offered by Appellant. It is acknowledged that some level of
inconvenience to SNAP users is inherent in the disqualification from SNAP of any participating
food store as the normal shopping pattern of such SNAP benefit holders may be altered.
Inconvenience, however, does not rise to the level of hardship required by the regulations.

                                         CONCLUSION

A review of the evidence in this case supports that the program violations at issue did occur as
charged. As noted previously, the charges of violations are based on the findings of a formal
USDA investigation. All transactions cited in the letter of charges were conducted by a USDA
investigator and signed under penalty of perjury. A review of this documentation has yielded no
indication of error or discrepancy in any of the reported findings. Rather, the investigative record
is specific and accurate with regard to the dates of the violations, the specific ineligible
merchandise sold in exchange for SNAP benefits, and in all other critically pertinent detail.
Accordingly, the determination by the Office of Retailer Operations and Compliance to impose a
disqualification of six months against the Appellant firm from participating as an authorized
retailer in SNAP is sustained. Furthermore, the Office of Retailer Operations and Compliance
properly determined that Appellant was not eligible for a hardship CMP according to the terms of
Section 278.6(f)(1) of the SNAP regulations as there are other authorized retail stores in the area
selling as large a variety of staple foods at comparable prices.

In accordance with the Food and Nutrition Act, and the regulations thereunder, this penalty shall
become effective thirty (30) days after receipt of this decision. A new application for SNAP
participation may be submitted ten (10) days prior to the expiration of the six month
disqualification period. When eligible, Appellant may reapply for SNAP authorization using the
application instructions contained on the FNS web site. Questions regarding the application
process can be answered by the FNS Retailer Service Center at 877-823-4369.




                                                  8
        Case 1:21-cv-00798-AKH Document 1-8 Filed 01/28/21 Page 10 of 10




                                   RIGHTS AND REMEDIES

Applicable rights to a judicial review of this decision are set forth in 7 U.S.C. § 2023 and 7 CFR
§ 279.7. If a judicial review is desired, the complaint must be filed in the U.S. District Court for
the district in which Appellant’s owner resides, is engaged in business, or in any court of record
of the State having competent jurisdiction. This complaint, naming the United States as the
defendant, must be filed within thirty (30) days of receipt of this decision.

Under the Freedom of Information Act, we are releasing this information in a redacted format as
appropriate. FNS will protect, to the extent provided by law, personal information that could
constitute an unwarranted invasion of privacy.



ROBERT T. DEEGAN                                                      December 29, 2020
ADMINISTRATIVE REVIEW OFFICER




                                                 9
